Citation Nr: 9910093	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

The Board notes that in May 1997, the veteran's 
representative submitted materials including the veteran's 
discharge papers and a personal letter from the veteran's 
spouse with a cover letter which stated that the veteran 
requests to open a claim for an additional service connected 
disability.  In addition, in March 1999, the veteran's spouse 
submitted medical evidence related to issues not currently 
certified for appeal.  The Board has reviewed these documents 
and finds it unclear as to what, if any, additional claim the 
veteran is making.  This matter is referred to the RO for any 
additional development deemed necessary.


REMAND

The veteran is seeking an increased disability rating for 
schizophrenia, currently evaluated as 50 percent disabling, 
and a total disability rating based on individual 
unemployability.  The Board observes that the service-
connected schizophrenia is the veteran's only service-
connected disability.  These two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The veteran alleges that his service-connected schizophrenia 
has worsened to such an extent that an increased rating is 
warranted.  The Board finds that his claim for an increased 
rating is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Upon the submission of a well grounded 
claim, the VA has a duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this respect, the Board notes that service connection for 
schizophrenia has been in effect for over twenty years and 
is, therefore, protected.  See 38 C.F.R. § 3.952 (1998).  
However, a June 1996 VA examiner did not diagnosis the 
veteran with schizophrenia.  The report reflects diagnoses of 
moderate PTSD, recurrent major depression and mild senile 
dementia.  The most recent VA examination report, dated in 
October 1997, reflects diagnoses of a major, recurrent 
depressive disorder as well as undifferentiated-type 
schizophrenia, in partial remission.  

It is unclear which, if any, of the veteran's current 
symptoms are related to the service connected psychiatric 
disability, currently characterized as schizophrenia.  In 
addition, it appears that the June 1996 examiner made a 
diagnosis of PTSD, based on stressors alleged to have 
occurred while the veteran was in combat.  The veteran is not 
service connected for PTSD, nor has he ever submitted a claim 
for service connection for PTSD.  However, there is a 
possibility that the symptoms which led the June 1996 
examiner to diagnose PTSD have been present since service.  
Therefore, the Board is of the opinion that further 
development regarding this issue is required.

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1. The veteran should be requested to 
submit a list (containing names, 
dates, and addresses) of any 
additional sources of treatment (VA, 
private, or other) that he has 
received since 1995 for schizophrenia, 
or for any other psychiatric 
illnesses.  This is not meant to 
include records of treatment that have 
already been identified and/or 
obtained.  After securing any 
necessary release forms or 
authorization, the RO should directly 
contact the sources which are 
identified and obtain copies of the 
records in their possession.  Any such 
records so obtained should be 
associated with the veteran's claims 
folder as required by 38 C.F.R. § 
3.159.


2. The veteran should then be examined by 
a psychiatrist.  The claims folder and 
the pertinent medical records 
contained therein, including any 
additional medical or other evidence 
that is obtained as a result of the 
above development, and a copy of this 
remand must be reviewed by the 
examiner in conjunction with the 
examination.  Following examination 
and a review of the historical 
records, the examiner should render an 
opinion as to the nature, extent, and 
severity of the veteran's service-
connected schizophrenia.  The examiner 
should also indicate whether the 
veteran is affected by other 
psychiatric conditions, including 
PTSD, dementia and major depressive 
disorder.  The examiner should 
identify the etiology of each 
psychiatric disorder identified.  To 
the extent possible, the examiner 
should attempt to reconcile the 
various diagnoses and specify and 
differentiate which symptoms are 
associated with each of the 
disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, then 
this should be specified.  If a 
psychological evaluation of the 
veteran is deemed to be necessary by 
the examiner in order to render an 
informed opinion, such should be 
scheduled.  The basis for any 
conclusions made or opinions expressed 
should be clearly explained, citing, 
if necessary, to specific evidence in 
the record.  The report of the 
psychiatry examination should be 
associated with the veteran's claims 
folder.  

3. Thereafter, the RO should readjudicate 
the veteran's claims for an increased 
disability evaluation and for a total 
disability rating based on individual 
unemployability under a broad 
interpretation of the applicable 
regulations.  If any benefit sought on 
appeal remains denied the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
including any additional laws and 
regulations, and given the opportunity 
to respond thereto.

Thereafter, if in order, the case should be returned to the 
Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, concerning the 
ultimate disposition warranted in this case.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







